DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to specifically teach nor suggest the claimed combination of a memory configured to store data; a first master configured to issue a first data transfer request to the memory; a division unit configured to divide the first data transfer request into a plurality of data transfer requests, wherein data transfer length of the plurality of data transfer requests changes according to a total data transfer length to be transferred within a unit time, and output the plurality of data transfer requests; and a second master configured to issue a second data transfer request to the memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naffati [US 2020/0045099]; Method for Transfering a File Between a Control Device of a Motor Vehicle and a Server Device Outside the Vehicle, Control Device and Motor Vehicle.  Discloses dividing a file into a plurality of file segments, adjusting a segment size of the plurality of file segments in response to a change in a buffer size of a data buffer, wherein the data buffer is used to cache data of the file at the communication device [Claim 20].
Nale et al. [US 2015/0149735]; Memory System.  Discloses a memory module controller which may divide a transfer request into different number of bus transactions based on the bus width of the selected bus interface configuration [Par. 0115].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133